Grant, J.
This is a certiorari to review the proceedings of the respondent commissioner in laying out and opening, a highway over the petitioner’s lands. Several objections are raised to the regularity of the proceedings. Petitioner was not made a party to the proceedings, was-not served with notice, and did not appear at the hearing, and waive her right to notice. For this reason the-proceedings are void.
It is unnecessary to consider the othér objections.
Proceedings must be quashed, with costs to the petitioner.
*481Long and Montgomery, JJ., concurred. Morse, C. J., did not sit. McGrath, J., took no part in the decision.